                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                                UNITED STATES DISTRICT COURT
                     9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                  10
                  11     JULIE BORBA, M.D.,                              Case No. 2:19-cv-04172-VAP-PLAx
                  12                             Plaintiff,              ORDER RE STIPULATED
                                                                         PROTECTIVE ORDER
                  13              v.
                  14     THE NORTHWESTERN MUTUAL
                         LIFE INSURANCE COMPANY; and,
                  15     DOES 1 through 10, inclusive,
                  16                             Defendants.
                  17
                  18             Having considered the papers, and finding that good cause exits, the Parties’
                  19     Stipulated Protective Order is granted.
                  20             IT IS SO ORDERED.
                  21
                  22     DATED: September 19, 2019                ____________________________________
                                                                  PAUL L. ABRAMS
                  23
                                                                  UNITED STATES MAGISTRATE JUDGE
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &
                         LA #4823-8730-9730 v1                                        CASE NO. 2:19-CV-04172-VAP-PLA
   S ORENSEN , LLP
  ATTORNEYS AT LAW       05104-0034
                                                                   -1-               STIPULATED PROTECTIVE ORDER
    LOS ANGELES
